In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
TIMOTHY F. GRIEB,                    *       No. 15-144V
                                     *       Special Master Christian J. Moran
                   Petitioner,       *
                                     *
v.                                   *
                                     *       Filed: August 17, 2015
                                     *
SECRETARY OF HEALTH                  *       Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                  *       Parsonage Turner Syndrome (“PTS”);
                                     *       attorneys’ fees and costs.
                   Respondent.       *
******************** *
Kelly D. Burdette, Burkett & Burdette, Seattle, WA, for Petitioner;
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On August 14, 2015, the respondent filed a joint stipulation concerning the
petition for compensation filed by Timothy F. Grieb. In his petition, Mr. Grieb
alleges that the influenza (“flu”) vaccine which is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on September 18,
2013, caused him to suffer Parsonage Turner Syndrome (“PTS”). Petitioner
further alleges that he experienced residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.

      Respondent denies that petitioner's injuries were caused-in-fact by his
influenza vaccination, and denies that the vaccine caused any other injury or his
current condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages and attorneys’ fees and costs, on the
terms set forth therein.

        Compensation awarded in that stipulation includes:

        A. A lump sum payment of $115,000.00, in the form of a check payable
           to Timothy F. Grieb, petitioner. This amount represents
           compensation for all damages that would be available under 42
           U.S.C. §300aa-15(a); and

        B. A lump sum of $8,844.64, in the form of a check payable jointly to
           petitioner and petitioner’s attorney, Kelly D. Burdette, for attorneys’
           fees and costs available under 42 U.S.C. §300aa-15(e), and, in
           compliance with General Order #9, no out-of-pocket expenses were
           incurred by petitioner in proceeding on the petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-144V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.